DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Parvin Ghane on October 28, 2021.

The application has been amended as follows: 

3.-13. (canceled)
14. (Currently Amended) The drug delivery device according to claim 1, wherein the needle hub an opening

Reasons for Allowance
Claims 1, 2, and 14 are allowed.
Claims 1, 2, and 14 are allowable. Claim 14 has been amended such that claim 14 reads on the elected species as set forth in the office action mailed on July 27, 2020 and is thus 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a drug delivery device for administering a drug, comprising: a body adapted to retain a cartridge containing the drug; at least one electrical unit and a port for electrically contacting the at least one electrical unit and a safety mechanism comprising a communication port subassembly and a needle hub, the needle hub comprising an injection needle, wherein the safety mechanism is arranged such that an attachment of the needle hub to an adapter covers one or more electrical contacts that are on or adjacent the adapter so that electrical contacting of the electrical unit by any of the needle and the port is prevented while the needle hub is attached to the adapter, and is arranged to separate the injection needle and the cartridge whilst the communication port subassembly is attached to the adapter, wherein the port is arranged on the communication port subassembly, and the communication port subassembly comprises a port hub attachable to the adapter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783